Name: Council Regulation (EEC) No 3515/82 of 21 December 1982 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States and Regulation (EEC) No 2964/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/2 Official Journal of the European Communities 29 . 12. 82 COUNCIL REGULATION (EEC) No 3515/82 of 21 December 1982 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States and Regulation (EEC) No 2964/79 THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas widespread use has been made by the Member States of the option , introduced for an experi ­ mental period by Regulation (EEC) No 2964/79 (6), of requesting the conversion of short-term authoriza ­ tions ; whereas that Regulation should consequently apply indefinitely and the ceiling for such authoriza ­ tions be raised to 15% , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the adoption of a common transport policy involves inter alia laying down common rules for the carriage of goods by road between Member States ; whereas such rules should be drawn up in such a way as to help establish a common transport market ; Whereas a system of Community authorizations was introduced by Council Regulation (EEC) No 3164/76 (4), as last amended by Regulation (EEC) No 663/82 (5) ; 1 . In Article 3 (a) ( 1 ) of Regulation (EEC) No 3164/76, ' 10 % ' is hereby replaced by ' 15 %'. 2 . Article 2 (2) of Regulation (EEC) No 2964/79 is hereby deleted. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1982. For the Council The President O. MÃLLER (') OJ No C 247, 21 . 9 . 1982, p . 4 . (2 ) OJ No C 334, 20 . 12 . 1982, p . 121 . (') Opinion delivered on 24 November 1982 (not yet published in the Official Journal). ( 4 ) OJ No L 357, 29 . 12 . 1976, p . 1 . 0 OJ No L 78 , 24 . 3 . 1982, p . 2 . 6) OJ No L 336, 29 . 12. 1979 , p. 12 .